Citation Nr: 0118470	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-10 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for psychiatric 
disability and if so whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1956, the Board denied service connection for a 
neuropsychiatric disorder.

2.  The evidence received since the May 1956 Board decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

Where a veteran served 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

In the present case, service connection for a 
neuropsychiatric disorder was denied by the Board in May 
1956.  The Board found there was no evidence of treatment or 
diagnosis of a neuropsychiatric disorder in service or within 
the one-year presumptive period.  The Board held that the 
evidence did not establish that any neuropsychiatric disorder 
was incurred in or aggravated by the veteran's active 
military service.

The evidence considered at the time of the May 1956 decision 
included service medical records, a letter from Gallinger 
Municipal Hospital dated in September 1955, a letter from 
Saint Elizabeth's Hospital dated in April 1956, and the 
report of a November 1955 VA neuropsychiatric examination.  
Significantly, the service medical records are absent for any 
diagnosis of a psychiatric disorder or for any psychiatric 
complaint or abnormal finding.  His service separation 
examination disclosed that his psychiatric condition was 
normal.  

According to the letter received from Gallinger Municipal 
Hospital, the veteran was first admitted to that facility in 
April 1955 due to complaints of mental confusion.  He said he 
felt that fellow employees were laughing and talking about 
him.  An examination revealed the veteran to be bewildered, 
perplexed, and detached from reality.  The diagnosis was 
schizophrenia, paranoid type.  He was discharged in May 1955 
only to be readmitted in June 1955 for similar complaints.  

Following a VA neuropsychiatric examination in November 1955, 
the veteran was diagnosed as having conversion reaction on a 
schizoid personality.  The examiner opined that the veteran's 
psychotic episode in the past was likely due to his excessive 
use of alcohol.  No opinion was provided with regard to the 
etiology of the veteran's disorder.

A letter from Saint Elizabeth's Hospital was received in 
April 1956.  The veteran was noted to have given a history of 
initially experiencing mental problems some time between 1946 
and 1947.  According to his relatives, he seemed more 
withdrawn and preoccupied in manner and to have a decreased 
interest in things that previously had attracted his 
attention.  He was also observed to have started to drink 
heavily.  He reported that he had first experienced 
hallucinations in 1955.  The veteran was admitted to Saint 
Elizabeth's Hospital in March 1956 with a diagnosis of 
schizophrenic reaction, hebephrenic type.

The evidence received by after the May 1956 decision includes 
the report of a December 1997 VA psychiatric examination.  At 
that time, the veteran gave a long history of mental illness.  
He reported experiencing profound nervousness and fear of 
everything during his active service.  He said he followed 
"instructions" that helped him.  He stated his mental 
condition worsened after his discharge.  Following a mental 
status examination, the veteran was diagnosed as having a 
long psychiatric history of schizophrenia requiring 
psychiatric hospitalizations and treatment shortly after his 
military service.  The examiner opined that the symptoms of 
the veteran's schizophrenia probably had their onset during 
his active service.  However, he also indicated that the 
veteran's "records" were not fully available.

The report of the December 1997 examination indicates that 
the initial manifestations of the veteran's diagnosed 
schizophrenia may have occurred during his active military 
service.  This evidence is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim since it suggests that the veteran's 
schizophrenia had its onset in service.  Accordingly, it is 
new and material, and the claim for service connection for 
psychiatric disability is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for psychiatric disability is granted.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  This liberalizing law 
is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The report of the December 1997 VA psychiatric examination 
indicates that the symptoms of the veteran's diagnosed 
schizophrenia may have initially manifested during his active 
military service.  However, as noted above, the veteran's 
claims folder does not appear have been available to the 
examiner for review.  The development of facts includes a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Further, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the status of a disability is a 
medical determination which must be made from the records, 
without resort to independent medical judgment by the Board.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  This matter must 
therefore be returned to the RO in order to afford the 
veteran a psychiatric examination that properly considers all 
the evidence of record.

Further, in an Income-Net Worth and Employment Statement (VA 
Form 21-527) received in November 1997, the veteran indicated 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  There is no indication that 
the RO has sought to obtain a copy of the decision that 
granted SSA benefits to the veteran or the medical records, 
if any, used in rendering that determination.  The Court has 
consistently held that where VA has notice that the veteran 
is receiving benefits from the SSA and that records from that 
Administration may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA benefits and the medical 
documents relied upon by the SSA.  See Baker v. West, 11 
Vet.App. 163 (1998).  Accordingly, the veteran's SSA records 
must be obtained.

In light of these circumstances, this case is REMANDED to the 
RO for the following development:

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
that he believes is supportive of his 
pending claim.

2.  The RO should request that the 
veteran submit the names and addresses 
for all VA and non-VA medical care 
providers who may possess additional 
records supportive of his pending claim.  
After securing any necessary releases, 
the RO should attempt to obtain a copy of 
all indicated records, which are not 
already of record, and permanently 
associate them with the claims file.  In 
so doing, the RO should obtain the 
veteran's inpatient and outpatient 
treatment records from the Washington VA 
Medical Center and any other identified 
VA facility since the veteran's service 
discharge.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

4.  The RO should obtain a copy of the 
decision awarding the veteran SSA 
disability benefits, a copy of the record 
upon which the determination was based, 
and a copy of any records pertaining to 
any later SSA disability determinations 
for the veteran, and associate those 
records with the claims folder.

5.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of each 
currently present psychiatric disorder.  
The examination should be performed by 
the VA physician who performed the 
psychiatric examination of December 2, 
1997, if available.  If that physician is 
unavailable, the examination should be 
performed by a psychiatrist.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed. 

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether it is 
at least as likely as not that the 
disorder had its onset during the 
veteran's active service, was manifested 
within one year of the veteran's service 
discharge, or is etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided. 

6.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

8.  The RO should then adjudicate the 
veteran's reopened claim on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



